Name: Commission Regulation (EC) No 1303/96 of 5 July 1996 amending Regulation (EC) No 1139/96 on detailed rules for the application of Council Regulation (EC) No 3066/95 to the management of a quota for dog and cat food falling within CN code 2309 10 originating in Hungary
 Type: Regulation
 Subject Matter: agricultural activity;  international trade;  trade policy;  tariff policy;  Europe
 Date Published: nan

 No L 167/10 PENI Official Journal of the European Communities 6. 7. 96 COMMISSION REGULATION (EC) No 1303/96 of 5 July 1996 amending Regulation (EC) No 1139/96 on detailed rules for the application of Council Regulation (EC) No 3066/95 to the management of a quota for dog and cat food falling within CN code 2309 10 originating in Hungary second half of 1996; whereas, as a result, application of the aforementioned Regulation (EC) No 1139/96 should be extended to 31 December 1996; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3066/95 of 22 December 1995 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for the adjustment, as an autono ­ mous and transitional measure, of certain agricultural concessions provided for in the Europe Agreements to take account of the Agreement on Agriculture concluded during the Uruguay Round of multilateral trade negotia ­ tions ('), as amended by Regulation (EC) No 1 194/96 (2), and in particular Article 8 thereof, Whereas Commission Regulation (EC) No 1139/96 of 25 June 1996 laying down detailed rules for the application of Council Regulation (EC) No 3066/95 for the adminis ­ tration of a quota of cat and dog food falling within CN code 2309 10 originating in Hungary (3) is applicable only for the first half of 1996, in accordance with the duration of application of Regulation (EC) No 3066/95; Whereas Regulation (EC) No 1194/96 extends the dura ­ tion of application of Regulation (EC) No 3066/95 to the Regulation (EC) No 1139/96 shall continue to be appli ­ cable until 31 December 1996. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply from 1 July to 31 December 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 July 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 328, 30. 12 . 1995, p. 31V) OJ No L 161 , 29. 6. 1996, p. 2. ¥) OJ No L 151 , 26. 6. 1996, p. 4.